J. Kenneth Servé, J.
The defendant was convicted in the Orleans County Court of the crime of grand larceny in the first degree, and on the 11th day of April, 1961, was sentenced for a term of not less than five years nor more than seven years.
The defendant, upon handwritten papers, has applied to this court for an order that he be given gratis the following documents and records: (1) Transfer of indictment from the Supreme Court to County Court; (2) Indictment; (3) Transcript of preliminary hearing and arraignments; (4) Transcript of trial record; (5) Copy of Court minutes of pleading and sentencing, and a copy of the commitment to the Attica State Prison. The defendant, with his motion papers, has filed an affidavit in forma pauperis.
The defendant has failed to set forth in his motion papers any allegation that he has taken an appeal from his judgment of conviction. The motion papers are devoid of any explanation as to why the defendant wishes to have the aforementioned documents and records delivered to him.
The motion of the defendant is denied on the ground that the application is insufficient.